       Case: 1:19-cv-00731-JG Doc #: 12 Filed: 05/07/19 1 of 3. PageID #: 125



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


The Lyceum,                            )
                                       )
                           Plaintiff,  )
                                       )
       v.                              )                    Case No. 1:19-cv-00731
                                       )                    Judge James S. Gwin
The City of South Euclid, Ohio,        )
                                       )                    Oral Argument Requested
                         Defendant.    )
_______________________________________)

               PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       Plaintiff THE LYCEUM, by and through its counsel, files this Motion pursuant to Rule 65

of the Federal Rules of Civil Procedure, and respectfully requests that this Court enter a

preliminary injunction prohibiting the Defendant CITY OF SOUTH EUCLID, OHIO, from

enforcing or applying its new Ordinance, Section 552.01 et seq., against The Lyceum, and states

as follows:

       1.      The Facts of this case are as stated in Plaintiff’s Verified Complaint, which is

incorporated herein by reference.

       2.      Rule 65 of the Federal Rules of Civil Procedure authorizes the District Court to

grant preliminary injunctive relief.

       3.      The Lyceum is likely to succeed on the merits. The First Amendment to the U.S.

Constitution and Article I, Section 7 of the Ohio Constitution protect The Lyceum’s right to speak

and act according to its religious convictions. But the City of South Euclid’s new Ordinance,

Section 552.01 et seq., particularly its employment and public accommodations provisions,

unlawfully abridge The Lyceum’s religious exercise, compel its speech, and constitute content and
       Case: 1:19-cv-00731-JG Doc #: 12 Filed: 05/07/19 2 of 3. PageID #: 126



viewpoint discrimination without a narrowly tailored, compelling government justification.

Moreover, the Ordinance’s publication ban, Section 552.04(b), is unconstitutionally vague in

violation of the Fourteenth Amendment Due Process Clause.

       4.      The Lyceum is suffering, and will continue to suffer, irreparable harm without an

injunction.

       5.      An injunction will not cause substantial harm to others.

       6.      Issuance of an injunction is in the public interest as the protection of Plaintiff’s

constitutional and statutory rights are of the highest public importance.

       WHEREFORE, Plaintiff respectfully requests that this Court issue a Preliminary

Injunction to enjoin the Defendant City of South Euclid, Defendant’s officers, agents, employees,

and all other persons acting in concert with them, from enforcing the Ordinance, Section 552.01

et seq., as-applied against The Lyceum, and Section 552.04(b) facially.




                                                 2
      Case: 1:19-cv-00731-JG Doc #: 12 Filed: 05/07/19 3 of 3. PageID #: 127



Dated this 7th day of May, 2019.
                                            Respectfully submitted,

                                             s/ Christiana M. Holcomb
                                            Christiana M. Holcomb*
                                            DC Bar #176922
                                            Christen M. Price*
                                            DC Bar #1016277
                                            ALLIANCE DEFENDING FREEDOM
                                            440 First Street NW, Suite 600
                                            Washington, D.C. 20001
                                            Telephone: (202) 393-8690
                                            Fax: (202) 347-3622
                                            Email: CHolcomb@ADFlegal.org
                                            Email: CPrice@ADFlegal.org

                                            Matthew M. Nee
                                            Ohio Bar #0072025
                                            NEE LAW FIRM, LLC
                                            Regency Centre
                                            26032 Detroit Road, Suite 5
                                            Westlake, OH 44145
                                             Telephone: (440) 793-7720
                                             Facsimile: (440) 793-7920
                                             Email: Matt@NeeLawFirm.com

                                             David A. Cortman*
                                             GA Bar #188810
                                            ALLIANCE DEFENDING FREEDOM
                                            1000 Hurricane Shoals Road NE,
                                            Suite D-1100
                                            Lawrenceville, GA 30043
                                            Telephone: (770) 339-0774
                                            Fax: (770) 339-6744
                                            Email: DCortman@ADFlegal.org

                                            Counsel for Plaintiffs

                                            *Admitted Pro Hac Vice




                                        3
